Name: Commission Regulation (EC) No 601/2008 of 25 June 2008 on protective measures applying to certain fishery products imported from Gabon and intended for human consumption (Text with EEA relevance)
 Type: Regulation
 Subject Matter: fisheries;  Africa;  iron, steel and other metal industries;  international trade;  health
 Date Published: nan

 26.6.2008 EN Official Journal of the European Union L 165/3 COMMISSION REGULATION (EC) No 601/2008 of 25 June 2008 on protective measures applying to certain fishery products imported from Gabon and intended for human consumption (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b) thereof, Whereas: (1) In accordance with Regulation (EC) No 178/2002, the necessary measures must be adopted where it is evident that food imported from a third country is likely to constitute a serious risk to human health, animal health or the environment and that such risk cannot be contained satisfactorily by means of measures taken by the Member State(s) concerned. (2) A Community inspection carried out in Gabon in 2007 has revealed serious deficiencies with regard to certain fishery products intended to be exported to the European Community. Serious shortcomings were identified, in particular, regarding the capacity of the Gabonese authorities to take corrective action when high levels of heavy metals and sulphites occur. (3) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (2) lays down maximum levels of heavy metals for certain fishery products. (4) European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives others than colours and sweeteners (3) lays down maximum levels of sulphites in certain fishery products. (5) Member States should therefore carry out appropriate checks on certain fishery products from Gabon on arrival at the Community border to ensure compliance with Regulation (EC) No 1881/2006 and Directive 95/2/EC as regards heavy metals and sulphites, respectively. (6) Member States shall use appropriate sampling plans and analytical methods for these checks. For sampling and analysis of heavy metals Commission Regulation (EC) No 333/2007 (4) shall apply. (7) Regulation (EC) No 178/2002 sets up the Rapid Alert System for Food and Feed, which should be used to implement the mutual information requirement provided for in Article 22(2) of Council Directive 97/78/EC (5). In addition the Member States will keep the Commission informed through periodical reports of all analytical results of official controls carried out in respect of consignments of those fishery products from Gabon, covered by this Regulation. (8) The Regulation should be reviewed after one year in the light of the guarantees offered by the Gabonese competent authorities and on the basis of the results of the tests carried out by the Member States. A new Commission inspection may be necessary to verify the guarantees given. (9) All expenditure incurred in the application of this Regulation shall be charged to the consignor, consignee or his agent. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall apply to those fishery products originating from Gabon and intended for human consumption which are covered by Commission Regulation (EC) No 1881/2006 as regards heavy metals and by European Parliament and Council Directive 95/2/EC as regards sulphites. Article 2 1. Member States shall, by using appropriate sampling plans and analytical methods, ensure that each consignment of products covered by Article 1 undergoes necessary tests to make sure that the products concerned comply with the provisions laid down in Regulation (EC) No 1881/2006 as regards heavy metals and in Directive 95/2/EC as regards sulphites. For heavy metals sampling and analysis shall be carried out according to Regulation (EC) No 333/2007. 2. Member States shall submit to the Commission every three months a report of all analytical results of official controls on consignments of products covered by Article 1. This report shall be submitted during the month following each quarter (April, July, October and January). 3. The common reporting format, set out in the Annex to this Regulation shall be used. Article 3 Member Sates shall not authorise imports of products as referred to in Article 1 that are found to be non-compliant with the provisions referred to in Article 2(1). Article 4 All expenditure incurred in the application of this Regulation shall be charged to the consignor, consignee or the agent of either. Article 5 This Regulation shall be reviewed in the light of the guarantees offered by the Gabonese competent authorities and on the basis of the results of the tests referred to in Article 2. A new Commission inspection may be necessary to verify the guarantees given. Article 6 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 202/2008 (OJ L 60, 5.3.2008, p. 17). (2) OJ L 364, 20.12.2006, p. 5. Regulation as amended by Regulation (EC) No 1126/2007 (OJ L 255, 29.9.2007, p. 14). (3) OJ L 61, 18.3.1995, p. 1. Directive as last amended by Directive 2006/52/EC (OJ L 204, 26.7.2006, p. 10). (4) OJ L 88, 29.3.2007, p. 29. (5) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). ANNEX Common reporting format as referred to in Article 2.3 Results of controls on certain fishery products from gabon as regards heavy metals and sulphites Reporting country: Year: Quarter: Type of fishery product Sample code Date of analysis (dd/mm/yyyy) Substance analysed (e.g. Pb, Cd, Hg, sulphite) (1) Result (mg/kg) (2) Measurement uncertainty (for heavy metals only) [x ± U] (3) Compliant (Yes/No) Limit of detection (for heavy metals only) (mg/kg) Limit of quantification (for heavy metals only) (mg/kg) (1) Please report each analyte in a separate line. (2) For sulphites the result shall be reported as SO2. (3) In accordance with Regulation (EC) No 333/2007.